DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 10/21/2022, in which claims 1 and 19 were amended, claims 2-8, 11-12, 15-18 were cancelled, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-14, 19, 20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mears et al. (US Pat. 10109479).
Regarding claim 1, Mears et al. discloses in Fig. 1, Fig. 3, Fig. 5, Fig. 7, columns 4-5, 8-10 a method for making a semiconductor device comprising: 
forming a superlattice layer [45] comprising a plurality of stacked groups of layers [45a-45n] or [45a’-45n’], each group of layers [45a-45n] or [45a’-45n’] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n] or [46a’-46n’], and at least one non- semiconductor monolayer [50] or [50’] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n] or [46a’-46n’]; and
forming a semiconductor cap layer [52] or [52’] above the superlattice layer [45];
diffusing nitrogen into the superlattice layer [125] from the semiconductor cap layer [52] or [52’] [column 9, lines 20-25, 62-65];
forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact [column 10, lines 10-13].

Regarding claims 13-14, and 23-24, Mears et al. further discloses in columns 6 and 8 
wherein each base semiconductor portion [46] comprises silicon; 
wherein the at least one non-semiconductor layer [50] comprises oxygen.

Regarding claims 19 and 20, Mears et al. discloses in Fig. 1, Fig. 3, Fig. 5, Fig. 7, columns 4-5, 8-10 a method for making a semiconductor device comprising: 
forming a superlattice layer [45] on a semiconductor substrate [21] and forming a semiconductor cap layer [52] or [52’] above the superlattice layer [45], the superlattice layer [45] comprising a plurality of stacked groups of layers [45a-45n] or [45a’-45n’], each group of layers [45a-45n] or [45a’-45n’] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n] or [46a’-46n’], and at least one non- semiconductor monolayer [50] or [50’] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n] or [46a’-46n’]; and
diffusing nitrogen into the superlattice layer [125] from the semiconductor cap layer [52] or [52’]; wherein diffusing nitrogen into the superlattice layer comprises annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere [N2][column 9, lines 20-25, 62-65];
forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact [column 10, lines 10-13].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 13-14, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kreps et al. (US Pub. 20060243964) in view of Tolchinsky et al. (US Pub. 20070063279) and Ponomarev (US Pat. 7535015).
Regarding claim 1, Kreps discloses in Fig. 2, Fig. 6C a method for making a semiconductor device comprising: 
forming a superlattice layer [45] comprising a plurality of stacked groups of layers [45a-45n], each group of layers [45a-45n] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n], and at least one non- semiconductor monolayer [50] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n][paragraph [0035]-[0037], [0041]-[0043]]; 
forming a semiconductor cap [52] above the superlattice layer [45];
and forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer [45] remains physically intact [Fig. 6C].
Kreps fails to disclose 
diffusing nitrogen into the superlattice layer from the semiconductor cap layer.
However, Kreps discloses in paragraph [0049] that “the superlattice 25 may further comprise at least one type of conductivity dopant therein.”
Ponomarev discloses in column 7, lines 15-17 dopant can be introduced into the superlattice by being outdiffused from a layer on top of the superlattice.
Tolchinsky et al. discloses in Fig.4B, Fig. 10, Fig. 11, paragraph [0026]-[0027], [0039]-[0040]  
diffusing nitrogen dopant into the underlying layer [406 or 414 or 428] from the semiconductor cap layer [408].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ponomarev and Tolchinsky et al. into the method of Kreps to include diffusing nitrogen into the superlattice layer from the semiconductor cap layer. The ordinary artisan would have been motivated to modify Kreps in the above manner for the purpose of providing suitable method for introducing dopant into the superlattice; providing method for forming a superlattice comprising nitrogen-doped oxide layers having improved etch resistance [paragraph [0012], [0026]-[0027] of Tolchinsky et al. and column 7, lines 15-17 of Ponomarev].
Kreps discloses forming at least one active semiconductor device on the cap layer [52] while the superlattice layer [45] remains intact. Thus, the combination of Ponomarev, Tolchinsky et al. and Kreps would result to “forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact”.

Regarding claims 9 and 21, Kreps fails to disclose wherein the semiconductor cap layer has a thickness in a range of 400Å to 500Å. However, Kreps discloses in paragraph [0060] that adjustment is made to provide the appropriate cap layer thickness in the finished device. Further, Applicant did not describe the criticality of the claimed range. Thus, it would have been obvious to modify Kreps to provide the claimed range. The ordinary artisan would have been motivated to modify Kreps in the manner set forth above for at least the purpose of optimization and routine experimentation to provide the appropriate cap layer thickness in the finished device. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 10 and 22, Kreps fails to disclose wherein a nitrogen concentration within the superlattice layer is in a range of 1x1018 atoms/cm3 to 1x1021 atoms/cm3.  
Tolchinsky et al. discloses in [0027] “[t]he duration of time needed for a sufficient amount of nitrogen to diffuse into the silicon wafer may vary based on factors that include, but are not limited to, the annealing temperature and the desired nitrogen concentration.”
It would have been obvious to modify Kreps and Tolchinsky et al. to provide the claimed range. The ordinary artisan would have been motivated to modify Kreps and Tolchinsky et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide sufficient desired nitrogen concentration. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claims 13 and 23, Kreps discloses in paragraph [0042] wherein each base semiconductor portion comprises silicon.

Regarding claims 14 and 24, Kreps discloses in paragraph [0043] wherein the at least one non-semiconductor layer comprises oxygen.

Regarding claims 19-20, Kreps discloses in Fig. 2, Fig. 6C a method for making a semiconductor device comprising: 
forming a superlattice layer [25] on a semiconductor substrate [21] and forming a semiconductor cap [152] above the superlattice layer [25], the superlattice layer [25] comprising a plurality of stacked groups of layers [45a-45n], each group of layers [45a-45n] comprising a plurality of stacked base semiconductor monolayers [46] defining a base semiconductor portion [46a-46n], and at least one non- semiconductor monolayer [50] constrained within a crystal lattice of adjacent base semiconductor portions [46a-46n][paragraph [0035]-[0037], [0041]-[0043]];
 and forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer [45] remains physically intact [Fig. 6C].
Kreps fails to disclose 
diffusing nitrogen into the superlattice layer from the semiconductor cap layer;
wherein diffusing nitrogen into the superlattice layer comprises annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere.
However, Kreps discloses in paragraph [0049] that “the superlattice 25 may further comprise at least one type of conductivity dopant therein.”
Ponomarev discloses in column 7, lines 15-17 dopant can be introduced into the superlattice by being outdiffused from a layer on top of the superlattice.
Tolchinsky et al. discloses in Fig.4B, Fig. 10, Fig. 11, paragraph [0026]-[0027], [0039]-[0040]  
diffusing nitrogen dopant into the underlying layer [406 or 414 or 428] from the semiconductor cap layer [408];
wherein diffusing nitrogen into the underlying layer comprises annealing the semiconductor cap layer and underlying layer in a nitrogen atmosphere.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ponomarev and Tolchinsky et al. into the method of Kreps to include diffusing nitrogen into the superlattice layer from the semiconductor cap layer; wherein diffusing nitrogen into the superlattice layer comprises annealing the semiconductor cap layer and superlattice layer in a nitrogen atmosphere. The ordinary artisan would have been motivated to modify Kreps in the above manner for the purpose of providing suitable method for introducing dopant into the superlattice; providing method for forming a superlattice comprising nitrogen-doped oxide layers having improved etch resistance [paragraph [0012], [0026]-[0027] of Tolchinsky et al. and column 7, lines 15-17 of Ponomarev].
Kreps discloses forming at least one active semiconductor device on the semiconductor cap layer [52] while the superlattice layer [45] remains physically intact. Thus, the combination of Ponomarev, Tolchinsky et al. and Kreps would result to “forming at least one active semiconductor device on the semiconductor cap layer while the superlattice layer with nitrogen incorporated therein remains physically intact.”

Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “Mears et al. is assigned to the assignee of the present application,” Applicant’s statement can only be used to disqualify Mears as 102(a)(2) prior art. However, Mears et al. is still qualified as a 102(a)(1) prior art because having additional inventor. “Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent.” See MPEP2153.01 (a)

Regarding Applicant’s arguments “forming a superlattice on a semiconductor substrate, epitaxially forming a semiconductor layer on the superlattice, and annealing the superlattice to form a buried insulating layer in which the at least some semiconductor atoms are no longer bound together through the at least one non-semiconductor monolayer therebetween.  (Col. 2, lines 45-61). In other words, Mears et al. discloses disrupting the superlattice so that it no longer remains physically intact to implement a silicon-on-insulator (SOI) technology”, “Mears et al. discloses annealing the intermediate structure "so that the non-semiconductor (e.g., oxygen) atoms of the non-semiconductor monolayers 150 relocate to form an insulating layer 160 through which the semiconductor atoms which were previously chemically bound together through the non- semiconductor monolayer(s) therebetween are no longer chemically bound together []."  (Col. 9, lines 21-27. In other words, Mears et al. teaches processing the device so that the superlattice does not remain physically intact, in contrast to the claimed invention,” Examiner respectfully disagree with Applicant’s argument because of the following reasons:
Examiner respectfully note that Applicant has not provided any written description of whether or not the superlattice layer remains physically intact with nitrogen incorporated therein while forming the active semiconductor device on the superlattice. All the steps (145-147) for forming the device on the MST as shown in Fig. 9 and as disclosed in paragraph [0066] would at least change the chemical (doping region) of the superlattice. 
Paragraph [0066] of Applicant “An MST superlattice module with nitrogen diffusion may then be performed, at Block 144, such as described above with reference to FIGS. 5-8. The process flow may further include a gate module 145, a lightly doped drain (LDD) module 146, a spacer and source/drain (SD) module 147, a silicide module 148, a contact/Ml module 149, and a back end of line (BEOL) module 150. As noted above, the superlattice epitaxy may be done in either a blanket form across an entire wafer (MSTl) or selectively at different locations on the water (MST2) in different embodiments. It should be noted that certain steps and modules may be performed in different orders in different embodiments, depending upon the type of semiconductor device being created. Moreover, CMOS devices are but one example semiconductor device in which nitrogen-infused MST superlattices may be used, and it will be appreciated that this superlattice configuration may be used in numerous other types of semiconductor devices as well (e.g., diodes, vertical devices such as FINFETs, etc.).

As Applicant noticed, Mears discloses changing the chemical bond of the semiconductor layer during the forming of the superlattice comprising at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions. The above disclosure of Mears does not suggest anything about the superlattice during the forming of the semiconductor device as claimed. Therefore, Applicant’s arguments are not persuasive.
Besides, Examiner respectfully notes that the claimed invention also includes identical steps and identical superlattice structure as Mears, particular claim 1 and claim 19 require “forming a superlattice layer comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions.” Therefore, if Mears’ superlattice does not remain physically intact, then Applicant’s superlattice does not remain physically intact either.

Regarding Applicant’s arguments with respect to the three-way combination of Kreps et al., Tolchinsky et al. and Ponomarev, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Besides, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

As interpreted in the rejection, the superlattice disclosed by Mears or Kreps remain physically intact because same as Applicant, Mears or Kreps does not disclose etching the surfaces of the superlattice while forming the device. Mears discloses “form active semiconductor devices (transistors, diodes, etc.) in or on the epitaxial semiconductor layer 152 to provide the end semiconductor device 130, at Block 75.” 
Fig. 6C of Kreps shows the surfaces of the superlattice remain physically intact after forming the active device.
 
    PNG
    media_image1.png
    407
    499
    media_image1.png
    Greyscale

Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822